Citation Nr: 1537570	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In September 2013, and again in September 2014, the Board remanded this case for additional development.  

In its remand order of September 2013, the Board found that the issues of entitlement to service connection for prostate cancer and reopening of service connection for tinnitus had not yet been adjudicated by the Agency of Original Jurisdiction, and referred them to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).  The Board herein reminds the AOJ of the September 2013 referral, and observes that neither of the referred issues has yet been adjudicated.


FINDINGS OF FACT

1.  Right ear hearing loss at the frequency of 4,000 hertz was noted on entry into active service.

2.  Right ear hearing loss at the frequency of 6,000 hertz was noted on separation from active service, but was not noted on entry into service.

3.  Clear and unmistakable evidence does not establish that the in-service increase in severity of the Veteran's right ear hearing loss was due to the natural progression of this condition.

4.  The Veteran's left ear hearing loss was at least as likely as not incurred in service.


CONCLUSIONS OF LAW

1.  The Veteran's pre-right ear hearing loss was aggravated during and as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2014).

2.  The criteria for service connection for left ear hearing loss have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Rules and Regulations

In this decision, the Board grants service connection for left ear hearing loss, and grants service connection on the basis of aggravation for right ear hearing loss.  Such action represents a complete grant of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  Similarly, there is no need to ensure substantial compliance with the Board's previous remand orders, as contemplated in Stegall v. West, 11 Vet. App. 268 (1998). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

II.  Service Connection for Right and Left Ear Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service.  In particular, the Veteran asserts that he was exposed to gunfire and artillery noise during training.  Further, the Veteran served in Vietnam, and asserts that he was exposed to sirens and jet engine noise while in service.  In a November 2008 treatment session with a private physician, the Veteran reported that he had first noted hearing loss while in the military.

As a preliminary matter, the Board observes that right ear hearing loss was recorded during the Veteran's May 1966 enlistment audiogram.  Accordingly, the Board finds that the Veteran's right ear hearing loss was noted on entrance to service, and pre-existed military service.  See 38 C.F.R. § 3.304(b).  Accordingly, while the Board's inquiry with regard to left ear hearing loss pertains to its causation or incurrence in service, the issue with regard to the Veteran's pre-existing right ear hearing loss is whether or not it was aggravated in service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

The Veteran is competent to report his history of noise exposure.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Further, the Veteran's reports of in-service noise exposure are credible; he has consistently reported in-service noise exposure since 2008, and his DD-214 indicates that he served as a security policeman.  In-service acoustic trauma, therefore, is conceded.

Further, the Veteran has a current bilateral sensorineural hearing loss that meets the criteria for a disability under 38 C.F.R. § 3.385.  A March 2009 private audiological examination found the following puretone thresholds, measured in decibels:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
25
70
Not Tested
100
85
LEFT
10
15
35
Not Tested
60
50


Word recognition scores were 72 percent in the right ear and 96 percent in the left ear.  It is unclear whether the Maryland CNC test was employed in measuring speech recognition; however, this ambiguity is immaterial, insofar as the Veteran's puretone threshold findings establish a hearing loss disability in their own right.  The private audiologist diagnosed the Veteran with severe high frequency sensorineural hearing loss in the right ear, with moderate high frequency sensorineural hearing loss in the left ear.

The Veteran was afforded a VA audiological examination in September 2013, and audiometric findings showed that the Veteran's hearing loss had persisted.  Puretone thresholds in decibels were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
15
65
75 
85
90
LEFT
5
15
50
55
60
70

Speech discrimination scores were 100 percent bilaterally, using the Maryland CNC Test.  The Veteran was diagnosed with bilateral sensorineural hearing loss, in the frequency ranges of 500-4,000 hertz and the range of 6,000 hertz or higher.

The Board herein finds, based upon the preponderance of the evidence, that it is at least as likely as not that the Veteran's right ear hearing loss was aggravated by military service, and his left ear hearing loss was caused by or is related to military service.  The Veteran's May 1966 enlistment audiogram, conducted prior to initial duty in hazardous noise areas, reflected the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not Tested
60
LEFT
0
0
0
Not Tested
10

A notation in the audiogram findings observed that the Veteran had defective hearing in his right ear.  Insofar as these findings were recorded prior to October 31, 1967, the Veteran's hearing thresholds on enlistment are presumed to have been recorded using units set by the American Standards Association.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on units set by the International Standards Organization (ISO) and American National Standards Institute.  

Accordingly, the Board must convert the May 1966 audiometric findings to ISO units before proceeding with its analysis.  This conversion is performed by adding to the reported findings 15 decibels at the 500 hertz level, 10 decibels at the 1,000 and 2,000 hertz levels, and 5 decibels at the 4,000 hertz level.  Upon conversion, the hearing thresholds on induction are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
Not Tested
65
LEFT
15
10
10
Not Tested
15

The service treatment records are silent for complaints, diagnosis, or treatment of left ear hearing loss during service, and are silent of any records of treatment for right ear hearing loss or exacerbations of hearing loss.  Furthermore, the November 1969 separation examination reflected the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
10
10
20
20
30
LEFT
10
10
5
15
20
30

The examining physician observed that the Veteran reported a history of hearing problems since childhood, and that right ear high frequency hearing loss had been noted.

An August 2009 Compensation and Pension Exam Report, prepared in the course of a separate service connection claim for tinnitus, stated that the Veteran's hearing was within normal limits at all frequencies on separation.  The November 1969 separation examination findings of perceptual thresholds of 30 decibels at 6,000 hertz bilaterally were not discussed.

The September 2013 Compensation and Pension Exam Report indicated that an opinion could not be produced regarding service connection for hearing loss.  Although right ear hearing loss had been found in May 1966 in the right ear at 4,000 hertz, no right ear hearing loss was found at the November 1969 examination.  Accordingly, the VA examiner concluded that the November 1969 findings were "questionable," and so any medical opinion regarding the etiology of bilateral hearing loss would be based on speculation.

In a September 2014 Compensation and Pension Exam Report, the same examiner who had produced the September 2013 report concluded that November 1969 findings showed the Veteran's current right ear hearing loss pre-dated the Veteran's military service, and had less likely than not been aggravated beyond its natural progression by an in-service event, injury, or illness.  This examination report noted that the Veteran's right ear hearing had been within normal limits at his enlistment examination, save for a moderate (60 decibel threshold) hearing loss at 4,000 hertz.  On separation examination, the Veteran had normal hearing at 500-4,000 hertz and mild hearing loss (30 dB) at 6,000 hertz.  Per the examiner, no significant shifts were noted on separation, suggesting that the Veteran's hearing loss in his right ear was likely not aggravated by military service.

Moreover, the September 2014 VA examination report indicated that the Veteran's left ear hearing loss was less likely than not the result of in-service noise exposure.  The examiner observed that the Veteran's left ear hearing thresholds had been normal on enlistment examination, and was normal save for mild hearing loss (60 decibels) at 6,000 hertz on separation examination.  Per the examiner, no significant threshold shift had been found in the left ear during military service.

At the Board's request, an audiologist employed by the Veterans' Health Administration (VHA) reviewed the claims file and prepared a medical opinion in April 2015.  The VHA audiologist indicated he could "speculate" that the Veteran had a hearing loss in the right ear that pre-dated military service, insofar as an elevated perceptual threshold was noted on enlistment.  The VHA audiologist noted that the Veteran's right ear threshold at 4,000 hertz had been normal on separation, and that flaws in the enlistment examination (such as noise exposure prior to the examination or testing performed outside a sound suite) may have resulted in an elevated threshold finding.  Such factors, however, were noted to be speculative, and the VHA audiologist concluded that "the salient fact remains that the Veteran had a hearing loss noted at 4,000 hertz in the right ear on the enlistment audiogram."

Here, the Board observes that the VHA audiologist distinguished between the Veteran's right ear hearing losses at different frequencies.  The April 2015 opinion concluded that the Veteran's hearing loss at 4,000 hertz had not been permanently aggravated by military service, because the Veteran's right ear perceptual threshold at 4,000 hertz had been normal on separation examination.  However, it was at least as likely as not that the Veteran's right ear hearing loss at 500 hertz was due to in-service noise exposure, insofar as there had been a significant threshold shift between the enlistment and separation examinations.

With regard to the Veteran's left ear, the April 2015 opinion stated that there had been no significant threshold shift between the Veteran's enlistment and separation audiometric testing.  The VHA audiologist noted that hearing loss had been noted at 6,000 hertz bilaterally on separation, but "since this frequency was not tested on the enlistment examination, it would be speculative to opine as to whether it is a result of his military noise exposure."

In weighing the evidence of record, the Board notes that two VA compensation and pension examination reports have spoken to the etiology of the Veteran's currently diagnosed right and left ear hearing loss.  A September 2013 VA examination report found that no medical opinion could be reached without speculation, because the fact that hearing loss was shown at 4,000 hertz on enlistment, but not separation, rendered the enlistment examination findings unreliable.  The September 2014 report (by the same examiner) found that no significant threshold shifts had been recorded between the Veteran's enlistment and separation examinations.

The Board places little weight upon both the 2013 and 2014 VA examination reports.  Although reviewing the same service medical record in both instances, the same examiner reached contradictory conclusions regarding the record's sufficiency to support a non-speculative medical conclusion.  Significantly, the examiner's September 2014 report did not acknowledge this inconsistency, or provide reasons why the examiner's medical opinion had changed. 

The Board places somewhat greater weight upon the April 2015 VHA opinion.  This opinion acknowledged that the finding of hearing loss at 4,000 hertz on enlistment, but not on separation, might have been due to a deficiency in the May 1966 enlistment examination, but concluded that such a finding of deficiency would be speculative.  Further, the April 2015 opinion specifically discussed the Veteran's shift in the right ear hearing threshold at 500 hertz and found that it constituted a clinically significant in-service shift.  The 2014 VA examination only indicated that the Veteran had not experienced a clinically significant threshold shift in service, and provided no rationale for finding that the 500 hertz shift was not significant.

The Board accepts the April 2015 audiologist's conclusion that the Veteran's right ear hearing loss at 4,000 hertz pre-dated military service, but finds that the Veteran's in-service threshold shift at 500 hertz was clinically significant, which supports a conclusion that the Veteran's current right ear hearing loss was at least as likely as not due to in-service noise exposure.  These conclusions were based upon full review of the claims file, including service treatment records.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

At present, the Veteran is not diagnosed with right ear hearing loss at 500 hertz, and audiometric testing results from 2009 and 2013 do not establish that the Veteran currently experiences hearing loss at this frequency.  Right ear hearing thresholds at 500 hertz were at 10 decibels in 2009, and 5 decibels in 2013.  In the absence of proof of a current present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, even if the Veteran's audiometric threshold shift at 500 hertz in military service were not related to his current right ear hearing loss, additional evidence in the record would nonetheless support a finding that the Veteran's right ear hearing loss had been aggravated by military service.

While pure tone thresholds measured at 6,000 hertz are not typically taken into account when assessing the presence of a hearing disability for VA purposes (see 38 C.F.R. § 3.385), the existence of an elevated pure tone threshold is indicative of some degree of hearing impairment.  See Hensley , 5 Vet. App. at 157.  A pure tone threshold was not measured at the 6,000 hertz frequency upon the service entrance audiological examination in May 1966, but pure tone thresholds of 30 decibels were measured bilaterally at service separation.  The September 2014 VA examination report indicated that these findings reflected mild hearing loss.  The April 2015 VHA audiologist agreed that these findings showed hearing loss, but stated that it would be speculative to opine as to whether this was a result of in-service noise exposure, absent enlistment examination testing at 6,000 hertz.

However, VA must presume that the Veteran's hearing at the frequency of 6,000 hertz was normal bilaterally on enlistment.  When a disorder is not recorded at an entrance examination, the disorder's presence prior to service may be established only through clear and unmistakable evidence.  See 38 C.F.R. § 3.304(b).  Speculation, by its very nature, cannot constitute clear and unmistakable evidence.  Therefore, the Board must consider the record to show that the Veteran's bilateral hearing was within normal limits at 6,000 hertz on enlistment, and reflected hearing loss at this frequency on separation.  Moreover, bilateral hearing loss at 6,000 hertz has persisted to the period currently at issue, and the Veteran is currently diagnosed with bilateral high frequency sensorineural hearing loss.

The Board finds, therefore, that Veteran's right ear hearing loss worsened during military service (to include hearing loss at 6,000 hertz), and clear and unmistakable evidence does not establish that this was due to the ordinary progression of the Veteran's condition.  

Moreover, the evidence is at least in equipoise that the Veteran's current left ear hearing loss is related to in-service acoustic trauma.  No left ear hearing impairment was recorded on entrance to military service, and hearing loss at 6,000 hertz was found on separation from service.  Under these circumstances, the Board could only find that the Veteran's left ear hearing loss was not service-connected if this hearing loss pre-existed military service and had not been aggravated by service; no evidence of record suggests this.    

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted on the basis of aggravation, and service connection for left ear hearing loss is warranted on the basis of direct causation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Service connection for right ear hearing loss, on the basis of aggravation, is granted.

Service connection for left ear hearing loss is granted.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


